Citation Nr: 0826726	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  

2.  Entitlement to an initial compensable rating for hearing 
loss.

3.  Entitlement to an increased rating for prurigo 
nodularis/neurodermatitis, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  At his March 2008 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to service 
connection for degenerative arthritis of the lumbar spine.  

2.  At his March 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to higher initial 
ratings for hearing loss and for tinnitus.

3.  The veteran exhibits symptoms such as hypervigilance, 
panic attacks, nightmares, impaired judgment, flattened 
affect, social avoidance, inability to deal with social 
gatherings, irritability and depression, due to PTSD.

4.  The veteran's prurigo nodularis/neurodermatitis involves 
approximately 5 percent of his entire body and 0 percent of 
exposed areas (head, face, neck, hands) affected.  The 
veteran has been prescribed and uses Clobetasol propionate, 
which is a topical corticosteroid.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
degenerative arthritis of the lumbar spine have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial compensable rating for 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2); 38 
C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating in excess of 10 
percent for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for a disability rating in excess of 30 
percent for prurigo nodularis/neurodermatitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7806 (2007).

5.  The criteria for an initial rating of 50 percent for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim for 
increased rating was filed.  38 U.S.C.A. 
§ 5110 (West 2002).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has determined that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  Where, as here, entitlement to service-connection 
has been established, but a higher initial disability rating 
is at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings). 

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The veteran's service-connected prurigo 
nodularis/neurodermatitis is currently assigned a 30 percent 
disability rating under DC 8599-7806.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, the 
veteran's service-connected prurigo nodularis/neurodermatitis 
is rated as analogous to dermatitis or eczema under DC 7806. 
38 C.F.R. § 4.20.

DC 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

Under 38 C.F.R. § 4.118, effective August 30, 2002, DC 7806 
provides that dermatitis or eczema that involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy is required 
during the past twelve-month period, is rated as zero-percent 
disabling.  Dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past twelve-
month period, is rated 30 percent disabling.  Dermatitis or 
eczema that involves more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period, is rated 60 percent 
disabling. 38 C.F.R. § 4.118. 

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2007).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In January 2004, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for degenerative arthritis of the lumbar spine and 
entitlement to an initial compensable rating for hearing 
loss, as identified in the December 2003 statement of the 
case.  In February 2007, the veteran submitted a form 
accepted as a Substantive Appeal perfecting his appeal as to 
the issue of entitlement to an initial rating in excess of 10 
percent for tinnitus, as identified in the February 2007 
statement of the case.  

In March 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107.  The transcript of the hearing shows that 
the appellant withdrew the appeal for the claims of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine and entitlement to higher initial ratings 
for hearing loss and for tinnitus.  The oral statement, when 
transcribed, became a "writing." Tomlin v. Brown, 5 Vet. App. 
355 (1993).  Therefore, the Board finds that the appeals for 
these three claims have been withdrawn.  38 C.F.R. § 20.204.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for degenerative 
arthritis of the lumbar spine and entitlement to a higher 
initial rating for hearing loss and for tinnitus, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection 
for degenerative arthritis of the lumbar spine and 
entitlement to an initial compensable rating for hearing loss 
and an initial rating in excess of 10 percent for tinnitus 
are dismissed.

History and Analysis

PTSD

A December 2004 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The veteran has 
appealed this initial rating.

A VA examination report from December 2004 noted that the 
veteran presented in casual clothing with good grooming and 
personal hygiene.  He was alert and cooperative but guarded 
and somewhat irritable.  He looked away throughout the 
interview.  The veteran's mood was dysthymic with constricted 
affect.  His mood was dysphoric and affect restricted with 
fair judgment and insight.  The veteran was alert and well 
oriented in all domains, no disruption in speech thought or 
communication processes were noted.  The veteran reported 
nightmares on a nightly basis and intrusive thoughts about 
the war.  He attempts to avoid thinking about it and is 
unable to watch any movies having to do with war.  He cannot 
remember any of the good times from Vietnam and feels 
detached from others now.  The veteran has problems with 
emotional numbness and indicated his wife has told him for 
years that he is "cold-hearted."  He did not go to his 
mother's funeral in August.  The veteran reported difficulty 
sleeping with frequent wakening on a nightly basis.  He also 
feels easily startled by loud noises and is uneasy in large 
crowds.  Christmas is a particularly bad time for him because 
of something that happened in Vietnam.  The veteran denied 
any current suicidal or homicidal ideation or intent.  He is 
able to continue with work, but states he has a lot of guilt 
and thoughts that he should not have come home from Vietnam.  
He has very few close friends.  The veteran was reported to 
have a Global Assessment of Functioning (GAF) score of 55.

VA treatment records from May 2005 noted that the veteran 
reported PTSD symptoms of poor sleep with nightmares and 
night sweats three times a week.  He also feels guilt and is 
subject to hypervigilance and is easily startled.  Appetite 
and energy are down and the veteran reports a decreased 
ability to focus.  He had a constricted affect.  The veteran 
was reported to have a GAF score of 55.

VA treatment records from June 2005 show that the veteran was 
feeling somewhat better and had no nightmares of Vietnam in 
the previous two weeks.  He continues to avoid watching world 
news on TV and to avoid war movies.  He was found to be alert 
and oriented times four.  His mood was mildly depressed.  The 
veteran's affect was appropriate to mood and thought content 
and he had no delusions, audio/visual hallucinations, or 
homicidal or suicidal ideation.  The veteran was reported to 
have a GAF score of 40.

VA treatment records from July 2005 show that the veteran's 
sleep was better but that he had nightmares.  His symptoms 
included: nightmares, night sweats, difficulty sleeping, 
decreased appetite, guilt, startle, social withdrawal, memory 
problems, concentration difficulties, fatigue and constant 
pain.  The veteran was well groomed, but eye contact was 
limited.  Mood was reported as "ok" and affect was flat.  
The examiner found the veteran's PTSD to be moderate and gave 
a GAF score of 45-50.   

Subsequent VA treatment reports show moderate PTSD with GAF 
scores ranging from 45 to 60.  

A January 2007 VA examiner noted that the veteran indicated 
he is more confident and his temper is better.  He continues 
to have sleep disturbance with interrupted sleep and has 
nightmares two to three times a week.  He also continues to 
have intrusive thoughts and suffers from anxiety and 
hypervigilance.  He avoids large crowds and is easily 
startled.  The veteran has some friends, but not a lot of 
recreational and leisure pursuits.  On examination, the 
veteran was alert and cooperative and had no loosened 
associations or flight of ideas.  His mood is a bit tense, 
but cooperative and friendly.  His affect is appropriate and 
has no homicidal or suicidal ideation or intent.  There is no 
impairment of thought processes or communication.  There are 
no delusions, hallucinations, ideas of reference or 
suspiciousness and he is oriented times three.  The veteran 
was reported to have a GAF score of 54.

During the veteran's March 2008 hearing he testified that he 
finds himself repeating the same thing again and again, 
sometimes the same word.  He also indicated that he has been 
having panic attacks on a weekly basis, where when it happens 
he has to be by himself.  During the attacks he feels as 
though he is going to have a heart attack and it makes it 
hard for the veteran to breathe.  He finds that he is 
forgetting things more and having memory problems and that 
occasionally his judgment is impaired.  The veteran sometimes 
thinks he smells or hears something and then goes and checks 
on it again and again.  He continues to have problems 
sleeping and finds that his mood is a bit depressed, that he 
just doesn't have any interest in certain activities anymore.  
The veteran's daughter testified that the veteran speaks in 
monotone all the time and barely shows any emotion, but that 
he can be easily agitated.  The veteran testified that he has 
had thoughts of suicide back in August 2007, but had not had 
them recently.  He did not act on these thoughts because he 
wondered what would happen to his wife. 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of symptoms in DC 9411 is intended to describe the 
various degrees of occupational and social impairment of a 
person with certain mental disorders.  But it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified for each rating level.  38 C.F.R. § 4.21.  

The December 2004 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The Board 
finds, however, that the evidence meets the criteria for a 50 
percent rating for the veteran's PTSD.  As shown above, the 
veteran had symptoms of hypervigilance, flattened affect, 
panic attacks, nightmares, social avoidance, inability to 
deal with social gatherings, irritability and depression, due 
to PTSD.  These symptoms, along with GAF scores as low as 40 
and 45 indicate that the veteran met the criteria for a 50 
percent rating.

The veteran's symptoms do not meet the criteria for a 70 
percent rating for PTSD.  While the veteran has testified to 
one instance of suicidal ideation in August 2007, there did 
not appear to be any plan.  None of the evidence of record 
shows obsessional rituals that interfere with routine 
activities; speech that is illogical, obscure or irrelevant; 
or spatial disorientation.  There is no indication of a 
neglect of personal hygiene or appearance.  While there is 
indication of depression, the record does not indicate that 
the veteran experiences a complete inability to establish and 
maintain effective social and work relationships during this 
period of time.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 70 percent evaluation than 
those for a 50 percent evaluation.

Prurigo nodularis/neurodermatitis

A December 2002 VA examiner noted that the veteran currently 
experiences symptoms of pruritus and pain on his arms.  On 
physical examination the examiner found multiple one to four 
centimeter pink and purple atrophic plaques that have 
multiple excoriations on the elbows and upper extremities.  
Also noted was dystrophy of the first nails on the hands 
bilaterally.  There were no ulcerations, exfoliation, or 
crusting noted.  There were no associated systemic 
manifestations noted.  The examiner found that the veteran's 
lesions are consistent with excoriations and resulting 
prurigo nodularis.  

VA treatment records from 2003 to 2006 show that that veteran 
was prescribed Clobetasol, a topical corticosteroid, for his 
prurigo nodularis/neurodermatitis.  A VA annual examination 
report from May 2005 shows that the veteran denied any new 
skin lesions and the examiner diagnosed eczematoid rash, no 
change.

A March 2005 VA examiner noted that the veteran has been 
treating his condition for at least the last twelve months 
with Clobetasol cream, twice daily to all affected areas.  
The local symptoms include itching and pain.  There are no 
systemic symptoms.  While the prurigo 
nodularis/neurodermatitis has caused some functional 
impairment as the veteran reports it is embarrassing to wear 
short sleeves, he has had no impairment of his activities of 
daily living or occupational impairment.  On examination the 
veteran was found to have multiple indurated excoriated 
nodules over the lateral aspect of the left and right 
forearms.  The examiner also found that the percent of 
exposed areas (face, neck, hands) covered by the veteran's 
prurigo nodularis/neurodermatitis was 0 percent, with 
approximately 5 percent of his total body surface area 
affected.  There were no associated system or nervous 
manifestations noted.  The diagnosis given was prurigo 
nodularis.

A January 2007 VA examiner noted in his history of the 
condition that skin symptoms were pruritus and tenderness, 
with no systemic symptoms.  He noted that the veteran has 
been treating the condition with a steroid cream over the 
past twelve months that was listed as a topical 
corticosteroid.  The examiner found that the percent of 
exposed areas (head, face, neck, hands) covered by the 
veteran's prurigo nodularis/neurodermatitis was 0 percent, 
with less than 5 percent of his total body area affected.  
Other significant findings were that the veteran had large, 
pink, rough, linear nodules on both of his arms.  The 
diagnosis was prurigo nodules with resultant scarring in 
areas of previous lancing while in service.  The examiner 
noted that the condition can be exacerbated by underlying 
psychiatric dysfunction.  

During the veteran's March 2008 hearing the veteran indicated 
that he meets one of the criteria for a higher rating for his 
prurigo nodularis/neurodermatitis because he uses 
corticosteroid ointment for treatment.  He applies the 
ointment twice a day and has been using it for approximately 
seven years.

Under Diagnostic Code 7806, prurigo nodularis/neurodermatitis 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
twelve-month period, is rated 60 percent disabling. 38 C.F.R. 
§ 4.118.  The criteria necessary for this higher 60 percent 
rating for therapy requires systemic therapy for the 
veteran's disability.  "Systemic" is defined as "pertaining 
to or affecting the body as a whole."  See Dorland's 
Illustrated Medical Dictionary, 31st ed., 2007.  "Topical" 
is defined as "pertaining to a particular surface area, as a 
topical anti-infective applied to a certain area of the skin 
and affecting only the area to which it is applied."  See 
Dorland's, supra.  

Since the veteran's prurigo nodularis/neurodermatitis 
involves approximately 5 percent of his entire body and 0 
percent of exposed areas (head, face, neck, hands) affected, 
he does not meet the criteria for a higher rating based on 
exposure under DC 7806.  The veteran has been prescribed and 
used Clobetasol propionate, a topical corticosteroid, for 
over twelve months.  Although the veteran is shown to have 
been prescribed Clobetasol propionate, which is a 
corticosteroid, the evidence of record shows that the veteran 
uses a topical corticosteroid as opposed to a systemic 
corticosteroid, which is ingested orally or given by 
injection.  There is no evidence showing the veteran employs 
or requires systemic corticosteroid therapy or other 
immunosuppressive drugs.  

Therefore, the veteran's prurigo nodularis/neurodermatitis 
does not warrant a disability rating in excess of 30 percent.  
As the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application and the veteran's 
claim for an increased rating for prurigo 
nodularis/neurodermatitis must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a May 2004 letter sent before 
the issuance of the rating decision granting service 
connection for PTSD, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed PTSD.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A February 2007 statement of the case 
(SOC) explained what specific regulatory provisions govern 
his PTSD and why the increased initial rating claim remained 
denied.  By a March 2006 letter the veteran was provided 
notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  

The veteran was also provided notice of his and VA's 
respective responsibilities, and of the evidence needed for 
assignment of a higher disability evaluation for prurigo 
nodularis/neurodermatitis, by a letter in October 2006.  A 
July 2006 statement of the case (SOC) and a January 2007 
supplemental SOC explained what specific regulatory 
provisions govern his prurigo nodularis/neurodermatitis and 
why the increased rating claim remained denied.  

The October 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given actual notice concerning the rating 
criteria for the disability at issue in the rating decision, 
statement of the case and supplemental statement of the case.  
In addition, the veteran described whether the disability 
impacted his daily activities or employment in his 
Substantive Appeal, as well as during his March 2005 VA 
examination.  Consequently, he had actual notice of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  
The Board concludes that VA has met its duty to notify the 
veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as VA treatment records.  The veteran was also given 
VA examinations in connection with the claim.  The veteran 
testified before the undersigned at a travel board hearing.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

The appeal concerning the issue of entitlement to service 
connection for degenerative arthritis of the lumbar spine is 
dismissed.

The appeal concerning the issue of entitlement to an initial 
compensable rating for hearing loss is dismissed.

The appeal concerning the issue of entitlement to an initial 
rating in excess of 10 percent for tinnitus is dismissed.

An increased rating in excess of 30 percent for prurigo 
nodularis/neurodermatitis is denied.

An initial rating of 50 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


